Citation Nr: 0532647	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  97-29 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to a compensable rating for shrapnel wound 
scars of the left neck, left arm, and left chest.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 1997 and October 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In a July 1997 rating decision, the RO 
continued the noncompensable disability rating for the 
veteran's scars.  In an October 1998 rating decision, the RO 
awarded service connection for bilateral hearing loss and 
assigned a noncompensable rating.

The Board notes that subsequent to the October 1998 rating 
decision, the veteran submitted a timely notice of 
disagreement in December 1998 with respect to the 
noncompensable disability ratings assigned to his service-
connected bilateral hearing loss and tinnitus.  In a March 
1999 written statement, the veteran indicated that if he was 
awarded a 10 percent rating for his tinnitus, a 10 percent 
rating for his bilateral hearing loss, a 20 percent hearing 
for his post-traumatic stress disorder (PTSD), and a 50 
percent rating for his scars, he would consider his appeal 
satisfied.

Subsequently, in a September 2002 rating decision, the RO 
assigned a 30 percent rating to the veteran's PTSD and a 10 
percent rating to his tinnitus.  In a December 2002 
substantive appeal (VA Form 9), the veteran indicated he 
continued to disagree with the ratings for his bilateral 
hearing loss and scars.  Therefore, based on his March 1999 
statement, the September 2002 rating decision and the 
December 2002 substantive appeal, the Board finds that the 
veteran withdrew his appeals with regard to the ratings for 
PTSD and tinnitus.  Therefore, they are not before the Board 
at this time, and this discussion will be confined to the 
issues as set forth above.

In September 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.

The issue of entitlement to a compensable rating for shrapnel 
wound scars of the left neck, left arm, and left chest is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Bilateral hearing loss is manifested by, at most, an average 
pure tone threshold of 35 decibels in the right ear and 28 
decibels in the left ear, with discrimination ability of 92 
and 96 percent, respectively.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, the 
rating decision was issued in October 1998 and notice 
consistent with the VCAA was issued in January 2005.

However, in the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  The 
veteran received notice compliant with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) in January 2005.  
That letter informed the veteran of the evidence required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to VA.  
His claim was readjudicated thereafter, and a Supplemental 
Statement of the Case was sent to him in June 2005.  The 
Board concludes that the failure to provide VCAA notice prior 
to the initial adjudication was harmless error.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Barnard v. Brown, 4 
Vet. App. 384 (1993).

In this case, all identified medical and evidentiary records 
relevant to the issue decided herein have been requested or 
obtained.  The veteran indicated that all of his medical 
evidence was available from the VA medical center and that 
his last hearing examination was dated in July 2002.  
Consequently, there are no outstanding records to obtain, and 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

II.  Factual Background

In August 1998, the veteran underwent VA examination.  No 
abnormalities were found upon examination of the ears.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
15
25
65
LEFT
N/A
20
15
25
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.

In July 2002, the veteran underwent VA audiologic 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
20
30
70
LEFT
N/A
20
20
20
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.

III.  Legal Criteria and Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. §§ 4.14, 
4.85, Diagnostic Code 6100 (2005).

Under 38 C.F.R. § 4.86 (2005), it states that when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear is to be 
evaluated separately.  Id.  The veteran's hearing loss does 
not qualify as one of these exceptional cases.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005) and its implementing regulations did not require that 
the final rating be effective the date of the claim.  Rather, 
the law must be taken at its plain meaning, and the plain 
meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

The Board appreciates the veteran's September 2005 testimony 
regarding the impact his hearing loss has on his life.  I 
understand he has been provided hearing aids and that his 
wife indicates he has trouble hearing her.  While the Board 
sympathizes with the veteran's obvious hearing difficulties, 
the Court has noted that the assignment of disability ratings 
for hearing impairment is arrived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation at any time since the 
veteran was awarded service connection.  The August 1998 VA 
audiological evaluation showed the right ear with an average 
decibel loss of 29.  As noted above, speech discrimination 
was 96 percent.  From Table VI of 38 CFR 4.85, Roman Numeral 
I is derived for the right ear.  This is determined by 
intersecting the percent of speech discrimination row with 
the pure tone threshold average column.  The veteran's left 
ear was shown to have an average decibel loss of 28.  As 
stated above, speech discrimination was 92 percent.  From 
Table VI of 38 CFR 4.85, Roman Numeral I is derived for the 
left ear.  A noncompensable evaluation is derived from Table 
VII of 38 CFR 4.85 by intersecting row I with column I.  
Thus, a compensable evaluation is not warranted based on 
these findings.

The July 2002 VA audiological evaluation showed the right ear 
with an average decibel loss of 35.  As noted above, speech 
discrimination was 92 percent.  From Table VI of 38 CFR 4.85, 
Roman Numeral I is derived for the right ear.  The veteran's 
left ear was shown to have an average decibel loss of 28.  As 
stated above, speech discrimination was 96 percent.  From 
Table VI of 38 CFR 4.85, Roman Numeral I is derived for the 
left ear.  A noncompensable evaluation is derived from Table 
VII of 38 CFR 4.85 by intersecting row I with column I.  
Thus, a compensable evaluation is also not warranted based on 
the results of this VA examination.

The Board notes that the veteran's representative requested 
an additional examination to evaluate the veteran's bilateral 
hearing loss during the September 2005 hearing.  However, 
when questioned, the veteran indicated that his hearing loss 
was about the same as during his last examination.  
Therefore, the Board finds that a remand for an additional 
examination is not warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in February 1998, has his 
bilateral hearing loss been more disabling than as currently 
rated under this decision.




ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied


REMAND

The veteran's service-connected shrapnel wound scars of the 
left neck, left arm, and left chest are rated under 
Diagnostic Code 7805.  The regulations for the evaluation of 
skin disabilities were revised effective on August 30, 2002.  
67 Fed. Reg. 49590- 49599 (July 31, 2002) and corrections in 
67 Fed. Reg. 58448- 58449 (Sept. 16, 2002).  When regulations 
are changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  The revised regulations do not allow for 
their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date.  VAOPGCPEC 3-2000.

The veteran has not been provided with a copy of the amended 
regulations, nor has an examiner evaluated him under the 
revised regulations.  In addition, it appears the RO did not 
adjudicate the veteran's claim under both versions of the 
skin regulations.

Therefore, the veteran should be furnished a copy of the new 
rating criteria.  In addition, his service-connected scars of 
the left neck, left arm, and left chest should be evaluated 
by an examiner and adjudicated by the RO under both the old 
and the new rating criteria.



Accordingly, this matter is REMANDED for the following 
action:

1.  The AMC should provide the veteran 
with notice of the change in regulations 
governing the rating of scars.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's shrapnel wound scars of the left 
neck, left arm, and left chest.  All 
indicated tests should be completed.  The 
examiner conducting the evaluation should 
be advised of the new rating criteria for 
skin disorders.  The RO should ensure that 
the examination is adequate for rating 
purposes, with all elements of the rating 
criteria for the disability being 
sufficiently addressed in the examination 
report.

3.  Upon completion of the requested 
actions, the RO should readjudicate the 
veteran's claim for an increased rating 
for shrapnel wound scars of the left neck, 
left arm, and left chest.  Thereafter, if 
the claim remains denied, the case should 
be returned after compliance with 
requisite appellate procedures to include 
an issuance of a supplemental statement of 
the case that includes all pertinent 
rating criteria.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


